DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, claims 9-16, in the reply filed on 08/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 9 recites the limitation "the first substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 10-16 are rejected due to their dependence on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 2018/0240956) in view of Stark et al. (US 2013/0087180).
	Regarding claim 9, Yazawa discloses an article comprising: a woven thermoelectric module ([0023]) having a plurality of thermoelectric fingers formed on a first substrate (212 - [0023], [0033]), each thermoelectric finger comprising alternating strips of n-type doped material and p-type doped material ([0022], 102, 104 in Figures 1A and 1B), wherein adjacent n-type doped strips and p-type doped strips are separated by and electrically coupled to conductive regions ([0022] - 106 in Figures 1A and 1B), each of the plurality of thermoelectric fingers running in a first direction and spaced apart from each other (102, 104 in Fig. 2B), a plurality of lengths of yarn woven between adjacent thermoelectric fingers ([0023], 204 in Figure 2B).
	Yazawa does not explicitly disclose the article being a clothing article comprising cloth apparel, the woven thermoelectric module secured to the cloth apparel, and at least one sensor secured to the cloth apparel, wherein the at least one sensor is operably coupled to receive electrical energy from the plurality of thermoelectric fingers.
	Stark discloses a clothing article comprising: cloth apparel ([0067]); a woven thermoelectric module ([0109] L10-11) secured to the cloth apparel ([0109] L16-19) and at least one sensor secured to the cloth apparel, wherein the at least one sensor is operably coupled to receive electrical energy from the plurality of thermoelectric fingers ([0063]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the thermoelectric module of Yazawa in a clothing article wherein the thermoelectric module is secured to the cloth apparel of the clothing article, and at least one sensor secured to the cloth apparel, wherein the at least one sensor is operably coupled to receive electrical energy from the plurality of thermoelectric fingers, as disclosed by Stark, because as evidenced by Stark, the use of a flexible thermoelectric module in a clothing article amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including the thermoelectric module of Yazawa in a clothing article based on the teaching of Stark.
	With regard to the limitations "configured to be worn on and adjacent to skin of a living being", and "configured to measure a condition related to the living being and to provide electrical sensor signals representative of the measured condition", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 10, modified Yazawa discloses all the claim limitations as set forth above.  Modified Yazawa further discloses a first sensor of the at least one sensor comprises a sensing element and sense circuit (Stark - [0068]); and a communication circuit (Stark - [0068] L5-7).
	With regard to the limitations "operable to generate electrical sensor signals", and "operably coupled to receive data representative of the electric sensor signals and transmit the data to a receiver, wherein the data representative of the electric sensor signals is representative of the measured condition", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 11, modified Yazawa discloses all the claim limitations as set forth above.  Modified Yazawa further discloses the at least one sensor further comprises a power management circuit (Stark - [0108] L15; [0122]; [0169]).
	With regard to the limitation "to receive the electrical energy from the thermoelectric fingers and provide bias power to at least the sense circuit and the communication circuit", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 12, modified Yazawa discloses all the claim limitations as set forth above.  Modified Yazawa further discloses a processor (Stark - [0068] L11-18).
	With regard to the limitation "operably coupled to receive the electrical sensor signals and generate the data representative of the measured condition based on the received electrical sensor signals", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that limitations directed to the manner in which an apparatus is intended to be used do not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yazawa et al. (US 2018/0240956) in view of Stark et al. (US 2013/0087180) as applied to claim 9 above, and further in view of Jur et al. (US 2015/0311421).
	Regarding claim 13, modified Yazawa discloses all the claim limitations as set forth above.
	Modified Yazawa does not explicitly disclose a plurality of holes in the first substrate disposed between adjacent thermoelectric fingers, the plurality of holes between adjacent thermoelectric fingers substantially aligned with each other, such that each hole is a part of a substantially aligned set of holes; and wherein each of the plurality of lengths of yarn is woven in and out of substantially aligned holes in a corresponding substantially aligned set of holes.
	Jur discloses a flexible thermoelectric device comprised of a fabric ([0054]) and further discloses non-conductive threads or yarns woven directly into a fabric rather than being added to a previously formed fabric or other substrate ([0054]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to weave the non-conductive yarns of modified Yazawa directly into the substrate, as disclosed by Jur, because as evidenced by Jur, the weaving on non-conductive threads or yarns into a substrate of a flexible thermoelectric device amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when weaving the non-conductive threads or yarns in modified Yazawa in to the substrate, based on the teaching of Jur.
	With regard to the limitation requiring the plurality of holes to be disposed between adjacent thermoelectric fingers, and substantially aligned with each other, such that each hole is a part of a substantially aligned set of holes, and wherein each of the plurality of lengths of yarn is woven in and out of substantially aligned holes in a corresponding substantially aligned set of holes, the limitation does not specify a structure with which the holes are aligned, or a plane in which the holes are aligned, but rather requires the holes to be aligned with each other.  The holes formed as a result of the weaving disclosed in modified Yazawa are necessarily aligned with each other.  The manner or direction of alignment is not specified in the claim.  Additionally, with regard to the limitation requiring the holes to be disposed between adjacent thermoelectric fingers, it would have been obvious to one of ordinary skill in the art to weave the non-conductive yarn of modified Yazawa between adjacent thermoelectric fingers because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 14, modified Yazawa discloses all the claim limitations as set forth above.  Modified Yazawa further discloses the substantially aligned holes of each substantially aligned set of holes runs in a second direction, and wherein each length of yarn runs in the second direction (Yazawa - 204 in Fig. 2B).
	Regarding claim 15, modified Yazawa discloses all the claim limitations as set forth above.  Modified Yazawa further discloses the first direction and second direction are substantially perpendicular (Yazawa - 102, 104 & 204 in Fig. 2B).
	Regarding claim 16, modified Yazawa discloses all the claim limitations as set forth above.  Modified Yazawa further discloses the length of yarn is woven to pass over and under adjacent thermoelectric fingers (Yazawa - 204 in relation to 102, 104 in Figures 2A and 2B).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726